           Case 1:16-cv-09528-AJN Document 154 Filed 06/23/21 Page 1 of 2


                                                                                                  6/23/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Snead,

                           Plaintiff,
                                                                      16-cv-9528 (AJN)
                  –v–
                                                                           ORDER
  Lobianco, et al.,

                           Defendant.


ALISON J. NATHAN, District Judge:

        The Court has set a tentative date for trial in this case on October 25, 2021. The

Southern District of New York has reconfigured courtrooms and other spaces in its courthouses

to allow jury trials to proceed as safely as possible during the COVID-19 pandemic. Due to the

protocols implemented in response to the challenges posed by the COVID-19 pandemic, the

Southern District is scheduling all jury trials through a centralized calendaring process, giving

priority to criminal trials.

        Though the Court will make every effort to try the case at the currently scheduled date, it

cannot guarantee that a jury trial in this matter will be able to proceed as scheduled.

Accordingly, the parties are hereby ORDERED to meet and confer and submit a joint letter by

July 14, 2021, informing the Court of whether, in the event that this case proceeds to trial, all

parties consent to a bench trial before this Court? If either party does not consent to a bench

trial, the parties shall advise the Court that they do not consent, but without disclosing the

identity of the party or parties who do not consent. The parties are free to withhold consent

without negative consequences.
         Case 1:16-cv-09528-AJN Document 154 Filed 06/23/21 Page 2 of 2




       If the parties do not consent to a bench trial, the Court will request a jury for November 8,

2021, consistent with the protocols implemented by the Southern District. In that event, the

parties shall be prepared to proceed to trial as of that date and on each following week through

December 2021. The Court will provide the parties as much notice as possible about whether

their case will proceed to trial during any of those weeks.

       IT IS FURTHER ORDERED that a final pretrial conference will occur on October 15,

2021 at 2:00 P.M.

       SO ORDERED.


     Dated: June 22, 2021
            New York, New York
                                                      ____________________________________
                                                                ALISON J. NATHAN
                                                              United States District Judge
